Citation Nr: 0310663	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The evidence does not establish the presence of bilateral 
hearing loss or tinnitus in service or until many years after 
service; nor does it establish that they are related to 
service in any way.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In this regard, the Board notes that no VA examination of 
record provides an opinion regarding whether the veteran's 
bilateral hearing loss or tinnitus is the result of service.  
"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
"A medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: . . . [i]ndicates that the claimed disability or 
symptoms may be associated with . . . another service-
connected disability."  Id.  Further development for such an 
opinion is unnecessary to adjudicate this appeal as there is 
no reasonable possibility that medical personnel would 
attribute the veteran's bilateral hearing loss and tinnitus-
first noted in the mid 1990's, to a putative in-service 
injury in 1957 in light of the normal ear and hearing 
findings on his military separation examination. 

In January 2003, the RO sent the veteran a letter, and in 
March 2003, the RO issued a supplemental statement of the 
case (SSOC) to the veteran specifically informing him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The veteran's service medical records (SMRs) consist of his 
entrance examination in September 1955, his separation 
examination in October 1957, his immunization record, and his 
dental records.  The entrance examination noted that he had a 
mild left deviated septum.  Examination of his ears was 
normal.  

On his report of medical history at separation, the veteran 
checked "yes" to the questions regarding whether he had 
ear, nose or throat (ENT) trouble and whether he had severe 
tooth problems.  But that was not in reference to any problem 
with his hearing or tinnitus-but rather, that was concerning 
a recommendation that he undergo a nose operation (presumably 
for his deviated nasal septum).  And regarding the question 
of whether he had consulted or been treated by clinics, 
physicians, healers or other practitioners in the past 5 
years, he noted only that he had been seen by a dentist.  So 
again, there was no mention whatsoever of any problems with 
his hearing or with tinnitus (ringing in his ears).  And 
examination of his ears was entirely normal.  Whispered voice 
and spoken voice hearing tests were 15/15 in both ears.  His 
physical profile status (PULHES) at the time of the 
examination indicated a grade of "1" as to his hearing, the 
"H" category of the acronym PULHES.  This reflects minimal 
or no defect found relative to his hearing.

VA medical records first indicate complaints of hearing 
problems in August 1995, nearly 40 years after service.  In a 
May 1996 entry, the veteran stated that he had had ear 
problems, including left ear ringing, for over 30 years-
which he attributed to an in-service explosion.  

In other statements and testimony, the veteran alleged that 
someone threw a live detonator into the tank he was operating 
during war games at Fort Knox, Kentucky, in 1957.  He said 
that explosion rendered him unconscious and knocked off his 
helmet, goggles and headphones.  He also said he was revived 
by his tank commander who wanted him to stop the tank because 
it was running out of control.  Other servicemen reportedly 
were injured in the blast, too, but, due to his injuries, the 
veteran cannot remember their names or whether he sought 
medical treatment.  He maintained that he has suffered from 
bilateral hearing loss and tinnitus since then, but the 
conditions have become more severe since the 1990's.  The 
veteran also noted a VA medical record dated in May 1996 in 
which a physician related that the veteran's ear problems are 
the result of his in-service injury.  

Service connection may be granted for current disability if 
it is due to an injury sustained or a disease contracted 
while on active duty in the military, or if there is current 
disability that is due to a pre-existing injury or disease 
that was aggravated during service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  And service connection is also possible 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no competent evidence of record of an in-service 
diagnosis of bilateral hearing loss or tinnitus and no expert 
medical opinion linking any putative disease or injury in 
service to any current condition.  The first evidence of 
hearing loss or tinnitus was many years after service.  The 
veteran, as a layman, is not competent to diagnose an 
inservice condition or offer an opinion as to its 
relationship to a current condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes, even 
assuming that the veteran did not have the faculties or 
wherewithal to seek treatment immediately after the putative 
incident, he only noted previous nose and tooth problems on 
his separation examination.  He did not mention any 
concussion or resulting hearing loss or tinnitus.  And aside 
from that, his objective ear and hearing tests were normal 
during his separation examination.

The Board also notes the contention of the veteran that VA 
medical personnel related his current hearing loss and 
tinnitus to service.  However, in the medical entry that he 
is referring to, the physician merely notes that the veteran, 
himself, related his problems to an in-service explosion.  
The VA physician did not comment personally on whether this 
is indeed true; he only reported what the veteran said.  And 
a recitation of the veteran's self-reported and 
unsubstantiated history in a medical record has no greater 
probative value than the facts alleged by the veteran.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

Where, as here, the preponderance of the evidence is against 
the claims, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

The claim for service connection for a bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

